     Case 1:19-cv-05099-ARR-RML Document 59 Filed 06/29/20 Page 1 of 1 PageID #: 600

BROMBERG LAW OFFICE, P.C.
Brian L. Bromberg (Admitted in NY, NJ & CA)                        26 Broadway, 27th Floor
Joshua Tarrant-Windt, Associate (Admitted in NY)                   New York, NY 10004
                                                                   Phone: (212) 248-7906
                                                                   Fax: (212) 248-7908
       June 29, 2020

       Via ECF
       Honorable Robert M. Levy, U.S.M.J.
       Eastern District of New York
       225 Cadman Plaza East
       Brooklyn, NY 11201

       Re:     DeVito v. Neiman, et al. EDNY Case No. 19-CV-5099 (ARR)(RML)

       Dear Judge Levy:

       My office represents the plaintiff, Robert DeVito, in the above-referenced case. I am
       writing to request a 60-day extension of time to serve Barry Klein and Does 1-10.
       The current deadline to serve the Amended Complaint under Federal Rule of Civil
       Procedure 4(m) is July 3, 2020. The new deadline for service would be September 1,
       2020. There is good cause for an extension because Plaintiff has not been able to
       locate Mr. Klein and Does 1-10.

       Plaintiff has continued his efforts to track down Mr. Klein and the money taken
       from his account. Plaintiff has served subpoenas upon NYC Marshal Steven W.
       Biegel and upon Citibank. Through these subpoenas, Plaintiff has learned that
       Marshal Beigel paid the funds from Plaintiff’s bank account to Expedite Collections
       Inc. using a Citibank check and that Expedite deposited that check in an account at
       Chase Bank.

       Plaintiff has also served additional discovery demands on Defendants Herman
       Jacobowitz and Expedite Collections, Inc. (“Expedite”). Plaintiff has received
       written responses to his initial discovery requests from Mr. Jacobowitz and
       Expedite but, by agreement of counsel, will not receive responsive documents until
       July 6, 2020. Those documents and the written responses to Plaintiff’s additional
       discovery demands should show what Mr. Jacobowitz and Expedite did with the
       funds and whether and how they were paid to Mr. Klein and/or Defendant RFC
       Distributors Inc. Upon receipt of these responses, Plaintiff will, hopefully, learn the
       whereabouts of Mr. Klein and the John Does and be able to make service.

       Respectfully,

       /s/ Brian L. Bromberg
       Brian L. Bromberg

       cc:     All Counsel of Record (Via ECF)
